Citation Nr: 9908493	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 until his 
retirement in May 1982.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1997 rating decision of the Regional Office 
(RO) which granted service connection for bilateral hearing 
loss with tinnitus, and assigned a noncompensable evaluation.  
Subsequently, based on the receipt of additional evidence, 
including the report of a July 1998 Department of Veterans 
Affairs (VA) examination, the RO, in a rating decision in 
September 1998, assigned a separate 10 percent evaluation for 
tinnitus, and confirmed and continued the noncompensable 
rating assigned for bilateral hearing loss.  In a statement 
dated later that month, the veteran indicated that he wanted 
to cancel his appeal as to his hearing disability.  The RO 
contacted the veteran in November 1998, and he noted that he 
was satisfied with the evaluation for tinnitus, but wanted to 
continue his appeal with respect to the claim for an 
increased rating for bilateral hearing loss.  Accordingly, 
this decision will be limited to the issue noted on the 
preceding page.


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has Level IV hearing in the right ear, and 
Level II hearing in the left ear.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6100 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Appeals for 
Veterans Claims (prior to March 1, 1991, known as the United 
States Court of Veterans Appeals) (hereinafter Court) has 
held that a well-grounded claim is one which is plausible, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
veteran's statements concerning the severity of the symptoms 
of his service-connected bilateral hearing loss that are 
within the competence of a lay party to report are sufficient 
to conclude that his claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was 
afforded several audiograms during service.  On a report of 
medical history in January 1982, in conjunction with the 
retirement examination, he related a history of a hearing 
loss.  It was noted that a sensorineural hearing loss should 
be ruled out.  The veteran was referred to the audiology 
clinic.  An audiometric examination on the retirement 
examination in January 1982 disclosed that the hearing 
threshold levels in decibels in the right ear were 20, 20, 
20, 20 and 55, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 20, 20, 15, 20 
and 50.  It was noted that the hearing tests indicated a 
moderate to severe high frequency sensorineural hearing loss, 
bilaterally.  

A VA audiometric examination was conducted in September 1996.  
The veteran related a history of noise exposure and a 
progressive hearing loss.  On the authorized audiological 
evaluation in September 1996, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
75
LEFT
20
15
50
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
It was concluded that the veteran had a bilateral, mild to 
severe sensorineural hearing loss, which was consistent with 
noise exposure.

Based on this evidence, the RO, by rating action in February 
1997, granted service connection for bilateral hearing loss 
with tinnitus.  A noncompensable evaluation was assigned.

Another VA audiometric examination was conducted in July 
1998.  The veteran complained of a high frequency hearing 
loss.  He stated that he was not able to hear high-pitched 
noises at work.  A clinical examination of the ears was 
normal.  On the authorized audiological evaluation in July 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
60
70
LEFT

20
55
55
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was high frequency sensorineural hearing loss 
in both ears.



Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Diagnostic Codes 6100 through 6110.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The results of the audiometric tests conducted by the VA in 
September 1996 and July 1998 fail to demonstrate that the 
veteran's bilateral hearing loss warrants a higher rating.  
Under the criteria set forth in the Rating Schedule, the most 
recent test, which shows a greater hearing loss, establishes 
that the veteran has Level IV hearing in the right ear, and 
Level II hearing in the left ear.  These findings correspond 
to a noncompensable rating.  Although the Board acknowledges 
that this reflects some hearing loss, the fact remains that 
the results are consistent with a noncompensable rating.  The 
veteran's statements regarding the severity of his hearing 
loss are clearly of less probative value than the objective 
results shown on audiometric testing.  The Board has no 
discretion, and must follow the Rating Schedule.  
Accordingly, the weight of the evidence is against the claim 
for an increased rating for hearing loss.  

The veteran asserts that his hearing impairment has adversely 
affected his employment.  In the April 1997 statement of the 
case, the RO considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) regarding a higher rating on an 
extraschedular basis.  The evidence does not show that the 
veteran's service-connected bilateral hearing loss presents 
such an exceptional or unusual disability picture so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The veteran concedes that he is 
currently employed, but argues that his bilateral hearing 
loss has prevented him from receiving a promotion.  The 
record does not demonstrate his hearing loss has produced 
marked interference with employment or that he has required 
any recent hospitalization for it.  The Board is unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


